DETAILED ACTION
Acknowledgements
Currently claims 1-28 are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 11, 14-21, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cain (U.S. Patent No. 2016/0222761).
Regarding Claim 1, Cain discloses a system for thermal management of a subsea conduit that carries oil and/or gas produced from a subsea well in a subsea production facility located on a seabed, 5comprising:
a. a jumper (17) for carrying production fluids having a jumper length (length of 17), a jumper outer diameter (outer diameter of 17) and two ends for connecting to subsea components (12, 19); and 

c. a fluid inlet (220) at one of the two ends of the annular pipe section (110A, B, or C) that can receive liquid cooling medium (Paragraph [0034]) into the annular pipe section (110A, B, or C) when the fluid inlet (220) is opened; 
d. a fluid outlet (230) at the other of the two ends of the annular pipe section (110A, B, or C) that can 15discharge liquid from the annular pipe section (110A, B, or C) when the fluid outlet (230) is opened; and 
e. a control system (Paragraph [0049]) capable of being set to open or close the fluid inlet (220) and open or close the fluid outlet (230) based on a predetermined fluid temperature and/or flow rate.
Regarding Claim 2, Cain discloses the system of claim 1 wherein the jumper (17) is positioned at an angle greater than 0 degrees and less than 90 degrees such that the jumper (17) is sloping with respect to the seabed (sea bed is not flat and will at some point not be parallel to the jumper. Additionally, the direction of the jumper is variable as well).
Regarding Claim 3, Cain discloses the system of claim 1 wherein the fluid inlet (220) is connected to seawater such that the 25liquid cooling medium (Paragraph [0034]) is seawater.
Regarding Claim 4, Cain discloses the system of claim 1 wherein the fluid inlet (220) and the fluid outlet (230) are in fluid communication with each other and 
Regarding Claim 5, Cain discloses the system of claim 4 wherein the pump (210) is located in a subsea location or at a surface location.
Regarding Claim 6, Cain discloses the system of claim 1 wherein the control system (Paragraph [0049]) receives fluid temperature and/or flow rate data from a temperature sensor (Paragraph [0055]) for monitoring an internal fluid temperature and/or a 10flow rate sensor for monitoring an internal fluid flow rate of fluid in the jumper (17); 
Wherein when the predetermined fluid temperature and/or flow rate is reached, the control system (Paragraph [0049]) will activate an alarm (Paragraph [0055]: alarm may be notification of any parameter needing adjustment) indicating the need to adjust the fluid inlet (220) and the fluid outlet (230).t
Regarding Claim 10, Cain discloses the system of claim 6 wherein the fluid temperature and/or flow rate data is transmitted from the temperature sensor (Paragraph [0055]) and/or the flow rate sensor to the control system (Paragraph [0049]) by a flying lead or an umbilical (Paragraph [0055] controller unit on vessel connected by 21).
Regarding Claim 11, Cain discloses the system of claim 6 wherein when the predetermined fluid temperature and/or flow rate is reached, the control system 
Regarding Claim 14, Cain discloses the system of claim 1 further comprising insulation (Paragraph [0069]) surrounding the annular pipe section (110A, B, or C).
Regarding Claim 15, Cain discloses the system of claim 1 wherein the jumper (17) includes jumper segments changing in direction such that flow of fluid in the jumper (17) is assisted by gravity in a downward direction thereby ensuring self-draining of the fluid independent from fluid pressure in the jumper (17)(sections of 17 are directed downward).
Regarding Claim 16, Cain discloses a method for thermal management of a subsea conduit that carries oil and/or gas produced from a subsea well in a subsea production facility located on a seabed, comprising:
a. transmitting fluids comprising oil and/or gas produced from the subsea well 5through a jumper (17) having a jumper length (length of 17), a jumper outer diameter (outer diameter of 17), two ends for connecting to subsea components (12, 19), and an annular pipe section (110A, B, or C) surrounding at least a portion of the jumper (17); wherein the annular pipe section (110A, B, or C) comprises: 
i. two ends (ends of 110); 
ii. an annular pipe section length (length of 110);  
10iii. an annular pipe section diameter (diameter of 110) greater than the jumper outer diameter (outer diameter of 17); 

v. a fluid outlet (230) at the other of the two ends of the annular pipe section (110A, B, or C) that 15can discharge liquid from the annular pipe section (110A, B, or C) when the fluid outlet (230) is opened; 
b. detecting a fluid temperature and/or flow rate of the transmitted fluids (via 260); and 
c. opening and closing the fluid inlet (220) and the fluid outlet (230) when the detected fluid temperature and/or flow rate reach a predetermined fluid temperature and/or flow 20rate thereby adjusting an amount of heat transfer between the jumper (17) and the annular pipe section (110A, B, or C)(Paragraph [0049]).
Regarding Claim 17, Cain discloses the method of claim 16 wherein the jumper (17) is positioned at an angle greater than 0 degrees and less than 90 degrees such that the jumper (17) is sloping with respect to the 25seabed
Regarding Claim 18, Cain discloses the method of claim 16 wherein the fluid inlet (220) is connected to seawater such that the liquid cooling medium (Paragraph [0034]) is seawater.
Regarding Claim 19, Cain discloses the method of claim 16 wherein the fluid inlet (220) and the fluid outlet (230) are in fluid communication with each other and connected to a parallel jumper (254) such that the annular pipe section (110A, B, or C) and the parallel jumper (254) form a closed loop circuit, further comprising circulating the liquid cooling medium (Paragraph [0034]) in the closed loop circuit using a pump 
Regarding Claim 20, Cain discloses the method of claim 19 wherein the pump (210) is located in a subsea location or at a surface location.
Regarding Claim 21, Cain discloses the method of claim 16 wherein a control system (Paragraph [0049]) receives the detected fluid temperature and/or flow rate from a temperature sensor (Paragraph [0055]) for monitoring an internal fluid temperature and/or a flow rate sensor for monitoring an internal fluid flow rate of fluid in the jumper (17); wherein when the predetermined fluid temperature and/or flow rate is reached, the control system (Paragraph [0049]) activates an alarm (Paragraph [0055]: alarm may be notification of any parameter needing adjustment) indicating the need to adjust the fluid inlet (220) and the fluid 15outlet.
Regarding Claim 25, Cain discloses the method of claim 21 wherein the fluid temperature and/or flow rate data is transmitted from the temperature sensor (Paragraph [0055]) and/or the flow rate sensor to the control system (Paragraph [0049]) 10by a flying lead or an umbilical (connected to vessel via 21).
Regarding Claim 26, Cain discloses the method of claim 19 wherein when the predetermined fluid temperature and/or flow rate is reached, the fluid inlet (220) and the fluid outlet (230) are automatically adjusted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9, 12, 13, 22-24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cain alone.
Regarding Claim 7, Cain discloses the system of claim 1 wherein the control system (Paragraph [0049]) comprises a thermostat (260) 15for controlling the fluid inlet (220) wherein the thermostat (260) is connected to the jumper (17) 
Wherein above the predetermined threshold temperature, a volume of 20the phase change material reversibly increases (inherent to the function of a phase change thermostat), thereby automatically causing the piston to open the fluid inlet (220) to increase liquid cooling medium (Paragraph [0034]) flow to in turn cool fluid in the jumper (17).
Cain does not disclose that the thermostat are phase change thermostats for controlling the fluid inlet (220) wherein the phase change thermostat (260) is connected to the jumper (17) and contains a phase change material that has a predetermined 
Cain does not disclose further comprising a piston connected to the phase change thermostat (260) and the fluid inlet (220); 
Examiner takes Official Notice that it is old and well known in the art at the time of the invention’s filing that wax pellet thermostats are a common type of thermostat and rely on phase change in order to function therefore it would have been obvious to one having ordinary skill in the art to have used a thermostat relying on the physics of phase change in one or more of the thermostats/temperature sensors in the invention of Cain.
Examiner takes Official Notice that it is old and well known in the art at the time of the invention’s filing that pump devices and valves all routinely contain elements that can be considered “pistons” that operate by movement actuated from elsewhere, therefore if would have been obvious to one having ordinary skill in the art at the time of the invention’s filing that any such element within a device connected to the thermostat of Cain would comprise a piston connected to a thermostat and the fluid inlet.   
Regarding Claim 8, Cain discloses the system of claim 4 further comprising a thermostat (260) connected to the 25pump (210) for controlling the pump (210).
Cain does not disclose that the thermostat are phase change thermostats for controlling the fluid inlet (220) wherein the phase change thermostat (260) is connected to the jumper (17) and contains a phase change material that has a predetermined threshold temperature substantially equivalent to the predetermined fluid temperature of the control system (Paragraph [0049]). 

Examiner takes Official Notice that it is old and well known in the art at the time of the invention’s filing that wax pellet thermostats are a common type of thermostat and rely on phase change in order to function therefore it would have been obvious to one having ordinary skill in the art to have used a thermostat relying on the physics of phase change in one or more of the thermostats/temperature sensors in the invention of Cain.
Examiner takes Official Notice that it is old and well known in the art at the time of the invention’s filing that pump devices and valves all routinely contain elements that can be considered “pistons” that operate by movement actuated from elsewhere, therefore if would have been obvious to one having ordinary skill in the art at the time of the invention’s filing that any such element within a device connected to the thermostat.
Regarding Claim 9, Cain discloses the system of claim 7 or 8 wherein the phase change thermostat (260) is encased in a 5pressurized chamber to prevent hydrostatic collapse of the phase change thermostat (260)(inherently a part of a subsea thermostat).
Regarding Claim 12, Cain discloses the system of claim 3 but does not disclose further comprising a thermal to electrical fan mounted proximate the fluid inlet (220) to drive flow of the liquid cooling medium (Paragraph [0034]) in the annular pipe section (110A, B, or C) wherein the thermal to electrical fan is powered by heat energy from fluid flowing in the jumper (17).
Examiner takes official notice that it is old and well known to use excess thermal energy within subsea systems to impart motive force on subsea fluids within said 
Regarding Claim 13, Cain discloses the system of claim 1 but does not disclose wherein the annular pipe section (110A, B, or C) surrounding at least the portion of the jumper (17) comprises a helical pipe section wrapped around at least the portion of the jumper (17) helically wherein the helical pipe section has two ends, a helical pipe section length, and a helical pipe section diameter less than the jumper outer diameter (outer diameter of 17).
It would have been obvious to one having ordinary skill in the art at the time the invention as made to have the annular pipe section comprise a helical pipe section wrapped around the jumper helically instead of the side-by-side manner disclosed by Cain, a change in the shape of a prior art device is a design consideration within the skill of the art.
Regarding Claim 22, Cain discloses the method of claim 16 further comprising controlling the fluid inlet (220) using a thermostat (260) connected to the jumper (17).
Cain does not disclose that the thermostat are phase change thermostats for controlling the fluid inlet (220) wherein the phase change thermostat (260) is connected to the jumper (17) and contains a phase change material that has a predetermined threshold temperature substantially equivalent to the predetermined fluid temperature of the control system (Paragraph [0049]). 

Examiner takes Official Notice that it is old and well known in the art at the time of the invention’s filing that wax pellet thermostats are a common type of thermostat and rely on phase change in order to function therefore it would have been obvious to one having ordinary skill in the art to have used a thermostat relying on the physics of phase change in one or more of the thermostats/temperature sensors in the invention of Cain.
Examiner takes Official Notice that it is old and well known in the art at the time of the invention’s filing that pump devices and valves all routinely contain elements that can be considered “pistons” that operate by movement actuated from elsewhere, therefore if would have been obvious to one having ordinary skill in the art at the time of the invention’s filing that any such element within a device connected to the thermostat.
Regarding Claim 23, Cain discloses the method of claim 19 further comprising controlling the pump (210) using a thermostat (260) connected to the pump (210).
Cain does not disclose that the thermostat are phase change thermostats for controlling the fluid inlet (220) wherein the phase change thermostat (260) is connected to the jumper (17) and contains a phase change material that has a predetermined threshold temperature substantially equivalent to the predetermined fluid temperature of the control system (Paragraph [0049]). 
Cain does not disclose further comprising a piston connected to the phase change thermostat (260) and the fluid inlet (220); 
Examiner takes Official Notice that it is old and well known in the art at the time of the invention’s filing that wax pellet thermostats are a common type of thermostat and 
Examiner takes Official Notice that it is old and well known in the art at the time of the invention’s filing that pump devices and valves all routinely contain elements that can be considered “pistons” that operate by movement actuated from elsewhere, therefore if would have been obvious to one having ordinary skill in the art at the time of the invention’s filing that any such element within a device connected to the thermostat.
Regarding Claim 24, Cain discloses the method of claim 22 or 23 wherein the phase change thermostat (260) is encased in a pressurized chamber to prevent hydrostatic collapse of the phase change thermostat (260)(inherent part of subsea thermostat).
Regarding Claim 27, Cain discloses the method of claim 17 but does not disclose further comprising driving flow of the liquid cooling medium (Paragraph [0034]) in the annular pipe section (110A, B, or C) using a thermal to electrical fan mounted proximate the fluid inlet (220) wherein the thermal to electrical fan is powered by heat energy from fluid flowing in the jumper (17).
Examiner takes official notice that it is old and well known to use excess thermal energy within subsea systems to impart motive force on subsea fluids within said system in order to conserve energy requirements from elsewhere.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have emplaced an impeller or other fan like device to utilize the excess thermal energy from the system of Cain in order to move the liquid cooling medium. 
Regarding Claim 28, Cain discloses the method of claim 16 but does not disclose wherein the annular pipe section (110A, B, or C) surrounding at least the portion of the jumper (17) comprises a helical pipe section wrapped around at least the portion of the jumper (17) helically wherein the helical pipe section has two ends, a helical pipe section length, and a helical pipe section diameter less than the jumper outer diameter (outer diameter of 17).
It would have been obvious to one having ordinary skill in the art at the time the invention as made to have the annular pipe section comprise a helical pipe section wrapped around the jumper helically instead of the side-by-side manner disclosed by Cain, a change in the shape of a prior art device is a design consideration within the skill of the art.

Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 16, the applicant argues that the invention of Cain does not disclose the “annular pipe section surrounding at least a portion of the jumper” as recited in the independent claims. 
The examiner respectfully submits that jumper 17 connects at the ends of the annular elements 110A, B, or C, and that as such at least the end portion of 17 can be considered to be surrounded by said annular elements, and that additionally, while the portion of the line indicated as 17 appears to end at the beginning of elements 110A, B, or C, the fluid line of 17 continues under (as element 140) within said annular elements.

The examiner respectfully submits that while paragraph [0049] does not disclose the control system being capable of being set to open or close the fluid inlet and open or close the fluid outlet based on a predetermined fluid temperature and/or flow rate, and merely discloses the existence of said control unit, the function of the control unit is further elaborated on in paragraph [0055] including the control of choke valves upstream (at the inlet) of each individual heat exchanger. The heat exchangers being arranged in series necessitates that a valve upstream of a second heat exchanger must inherently be located downstream (at the outlet) of a first heat exchanger, therefore meeting the limitations provided regarding the function of the controller. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679